DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US Pat No. 8,171,137) in view of Jacques Da Silva et al. (US Pat No. 9,471,438). 

Regarding claim 1, Parks teaches a method comprising: 

in response to receiving a request from the first process to suspend execution of the first process (col 7 lines 5-24), saving the execution state of the first process (col 6 line 66 to col 7 line 4); and 
terminating the first process (col 12 lines 48-54); 
in response to receiving a new request from the at least one other entity following terminating of the first process, instantiating the request/response application as at least a second process (col 14 lines 5-20); 
resuming the execution state of the first process (col 14 lines 5-20, wherein the actively running application is resumed). 
Parks does not teach saving the execution state of the first process comprises serializing execution state of the first process, the execution state comprising one or more data objects indicating a session state for a series of one or more request/response interactions between the request/response application and at least one other entity, wherein serializing the execution state comprises converting a first plurality of data objects of the execution state to a byte string, wherein the first plurality of data objects comprise at least some of the one or more data objects indicating the session state; and resuming the execution state of the first process comprises deserializing the execution state of the first process, wherein deserializing the execution state comprises converting the byte string to a second plurality of data objects, the second plurality of data objects including the at least some of the one or more data objects indicating the session state for the series of one or more request/response 
Jacques Da Silva teaches a method for checkpointing or saving execution state by serializing and concatenating all data objects representing the execution state into a byte string (col 14 lines 28-56). Jacques Da Silva further teaches deserializing or restoring execution state by converting byte string data (col 15 lines 40-52; col 17 lines 11-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to teach serializing and deserializing the session state by converting data objects into byte strings. One would be motivated by the desire to organize checkpoint data to achieve high I/O and storage efficiency such as taught by Jacques Da Silva (col 13 lines 2-5).

Regarding claim 2, the combination of Parks and Jacques Da Silva teaches in response to receiving the request from the first process to suspend execution of the first process and following the serializing of the execution state of the first process, transmitting the byte string to the at least one other entity; and receiving a new request from the at least one other entity comprises receiving a new request comprising the byte string (Parks col 8 lines 21-31). 

Regarding claim 3, Jacques Da Silva teaches in response to receiving the request from the first process to suspend execution of the first process and following the serializing of the execution state of the first process, storing the byte string in at least 

Regarding claim 4, Jacques Da Silva teaches instantiating the request/response application as at least the first process comprises instantiating the request/response application as at least a first virtual process executing in at least one virtual machine; and receiving the request from the first process to suspend execution of the first process comprises receiving the request from the first virtual process executing in the at least one virtual machine (col 2 lines 6-17). 

Regarding claim 5, Parks teaches instantiating the request/response application as at least the first process comprises instantiating the request/response application as at least a first process executing on a first computing device; and instantiating the request/response application as at least the second process comprises instantiating the request/response application as at least a second process executing on a second computing device different from the first computing device  (col 8 lines 21-31). 

Regarding claim 6, the combination of Parks and Jacques Da Silva teaches instantiating the request/response application as at least the first process executing on 

Regarding claim 7, Jacques Da Silva teaches executing the request/response application; upon reaching a session entry point for the request/response application, instantiating the first process for management of the session, the first process being a first virtual process (col 2 lines 6-17).

Regarding claim 11, Jacques Da Silva teaches assign each object of the first plurality of data objects an identifier; for each reference within a first data object to a second data object of the first plurality of data objects, replace the reference within the first data object with a corresponding identifier assigned to the second data object (col 14 lines 28-56). 

Regarding claims 13-16, they are the computer-readable storage medium claims of claim of claim 1. Therefore, they are rejected for the same reasons as claim 1 above. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US Pat No. 8,171,137) in view of Jacques Da Silva et al. (US Pat No. 9,471,438), further in view of Aggarwal et al. (US PG Pub No. US 2018/0336897 A1). 

Regarding claim 12, Parks and Jacques Da Silva do not teach wherein instantiating the request/response application as at least the first process comprises instantiating a conversational agent application as at least the first process, the conversational agent application implementing a conversational agent that engages in at least one dialogue with the at least one entity, a dialogue state of the at least one dialogue being indicated by the session state. 
Aggarwal teaches the use of a conversational agent for engaging in dialog session states to provide automated machine interactions between a user and automated agent ([0029]; [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implementing a conversational agent that engages in at least one dialogue with the at least one entity, a dialogue state of the at least one dialogue being indicated by the session state. One would be motivated by the desire to utilize the combination of Parks and Jacques Da Silva for supporting applications involving automated assistants such as taught by Aggarwal.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Eric C Wai/Primary Examiner, Art Unit 2195